
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3


Key Executive

Change-in-Control

Severance Agreement


--------------------------------------------------------------------------------

Bank of Hawaii Corporation

1

--------------------------------------------------------------------------------




Contents


 
   
  Page

--------------------------------------------------------------------------------

Article 1.   Establishment and Purpose   3 Article 2.   Definitions and
Construction   3 Article 3.   Severance Benefits   5 Article 4.   Just Cause   7
Article 5.   Form and Timing of Severance Benefits   7 Article 6.   Parachute
Payments   7 Article 7.   Other Rights and Benefits Not Affected   7 Article 8.
  Successors   8 Article 9.   Administration   8 Article 10.   Legal Fees   8

2

--------------------------------------------------------------------------------




Bank of Hawaii Corporation

Key Executive

Change-in-Control Severance Agreement


Article 1. Establishment and Purpose

        1.1   Effective Date. This Executive Change-in-Control Severance
Agreement (the "Agreement) is made and entered into pursuant to Bank of Hawaii
Corporation's Key Executive Severance Plan (the "Plan"), and is effective as of
this            day of            , 2004 (the "Effective Date"), by and between
Bank of Hawaii Corporation ("BOHC"), a Delaware corporation,
and                        , an executive (the "Executive") of BOHC and its
subsidiary, Bank of Hawaii (the "Bank"). This Agreement shall supersede and
replace any prior severance agreement entered into between BOHC and the
Executive.

        1.2   Term of the Agreement. The Agreement shall commence as of the
Effective Date written above, and shall continue until the Board of Directors of
BOHC (the "Board") determines, in good faith and in its sole discretion, that
the Executive is no longer to be included in the Plan and so notifies in writing
the Executive during the term of this Agreement of such determination.

                Provided, however, in the event that a Change in Control of
BOHC, as defined in Section 2.1 herein, occurs during the term of this
Agreement, this Agreement shall remain irrevocably in effect for the greater of
twenty-four (24) months from the date of such Change in Control, or until all
benefits have been paid to the Executive hereunder.

                Further, in the event that the Board has knowledge that a third
party has taken steps reasonably calculated to effect a Change in Control of
BOHC, including, but not limited to, the commencement of a tender offer for the
voting stock of BOHC, or the circulation of a proxy to BOHC's shareholders, then
this Agreement shall remain irrevocably in effect until the Board, in good
faith, determines that such third party has fully abandoned or terminated its
effort to effect a Change in Control of BOHC.

        1.3   Purpose of the Agreement. The purpose of this Agreement pursuant
to the Plan, is to advance the interests of BOHC and the Bank by assuring that
BOHC and the Bank will have the continued employment and dedication of the
Executive and the availability of his advice and counsel in the event that an
acquisition or Change in Control of BOHC occurs. This Agreement shall also
assure the Executive of equitable treatment during the period of uncertainty
that surrounds an acquisition or Change in Control, and allow the Executive to
act at all times in the best interests of BOHC and its shareholders.

        1.4   Contractual Right to Benefits. This Agreement establishes and
vests in the Executive a contractual right to the benefits which he or she is
entitled hereunder, enforceable by the Executive against BOHC. However, nothing
herein shall require BOHC to segregate, earmark, or otherwise set aside any
funds or other assets to provide for any payments hereunder.

                This Agreement shall be considered an unfunded agreement to
provide benefits to a select group of management or highly compensated
employees, and is therefore intended to be a "top-hat" plan exempt from the
requirements of the provisions of Parts 2, 3, and 4 of Title I of ERISA.

Article 2. Definitions and Construction

        2.1   Definitions. Whenever used in the Agreement, the following terms
shall have the meanings set forth below and, when the meaning is intended, the
initial letter of the word is capitalized.

(a)"Base Salary" means the annualized salary at the beginning of each Year,
which includes all regular basic wages, before reduction for any amounts
deferred on a tax-qualified or

3

--------------------------------------------------------------------------------



nonqualified basis, payable in cash to an Executive for services rendered during
the Year. Base Salary shall exclude bonuses, incentive compensation, special
fees or awards, commissions, allowances, or any other form of premium or
incentive pay, or amounts designated by BOHC as payment toward or reimbursement
of expenses.

(b)"Beneficial Owner" shall have the meaning ascribed to such term in Rule 13d-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended (the "Exchange Act").

(c)"Beneficiary" with respect to an Executive means the person or entities
designated or deemed designated by an Executive pursuant to Section 8.2 herein.

(d)"Board" means the Board of Directors of BOHC.

(e)"Change in Control" of BOHC means any one or more of the following
occurrences:

(i)Any Person, including a "group" as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the beneficial owner of shares of BOHC
having 25 percent or more of the total number of votes that may be cast for the
election of Directors of BOHC; or

(ii)As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the person who were Directors of
BOHC before the transaction shall cease to constitute a majority of the Board of
Directors of BOHC or any successor to BOHC.

(f)"Code" means the Internal Revenue Code of 1986, as amended.

(g)"BOHC" means Bank of Hawaii Corporation, a Delaware corporation, or any
successor thereto that adopts the Agreement, as provided in Section 8.1 herein.

(h)"Committee" means the Human Resources and Compensation Committee of the Board
of Directors of BOHC or any other committee appointed by the Board to administer
this Agreement.

(i)"Disability" means a physical or mental condition which renders an Executive
unable to discharge his or her normal work responsibility with BOHC or the Bank
and which, in the opinion of a licensed physician selected by the Executive,
subject to reasonable approval by the Committee based upon sufficient medical
evidence, can be reasonably expected to continue for a period of at least one
full calendar year. If an Executive fails to select a physician with ten (10)
business days of a written request made by BOHC, then BOHC may select a
physician for purposes of this paragraph.

(j)"Effective Date" means the date the Agreement is approved by the Board, or
such other date as the Board shall designate in its resolution approving the
Agreement, and as provided in Section 1.1 herein.

(k)"Effective Date of Termination" means the date on which a voluntary
employment termination or involuntary employment termination other than for Just
Cause occurs within twenty-four (24) months of a Change in Control which
triggers Severance Benefits hereunder.

(l)"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor act thereto.

(m)"Expiration Date" means the date the Agreement expires, as provided in
Section 1.2 herein.

4

--------------------------------------------------------------------------------



(n)"Just Cause" means a termination of an Executive's employment by BOHC for
which no Severance Benefits are payable hereunder, as provided in Article 4
herein.

(o)"Normal Retirement Date" shall mean the date the Executive reaches 65 years
of age.

(p)"Person" shall have the meaning ascribed to such terms in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d).

(q)"Plan" means the Bank of Hawaii Corporation Key Executive Severance Plan,
adopted April 27, 1983.

(r)"Severance Benefit" means the payment of severance compensation as provided
in Article 3 herein.

(s)"Year" means the consecutive 12-month period beginning each January 1 and
ending December 31.

        2.2   Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

        2.3   Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

        2.4   Modification. No express provisions of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to by the Executive in writing and approved by the Human Resources and
Compensation Committee of the Board of Directors.

        2.5   Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the State of Hawaii shall be the controlling law in
all matters relating to the Agreement.

Article 3. Severance Benefits

        3.1   Right to Severance Benefits. The Executive shall be entitled to
receive from BOHC Severance Benefits as described in Section 3.2 herein, if
there has been a Change in Control of BOHC, as defined in Section 2.1(e) herein,
and if, within twenty-four (24) months thereafter, the Executive voluntarily
terminates employment or is involuntarily terminated without Just Cause with
BOHC. An Executive shall not be entitled to receive Severance Benefits if the
Executive's employment with BOHC or Bank of Hawaii ends due to an involuntary
termination by BOHC for Just Cause, as provided under Article 4 herein.

        3.2   Description of Severance Benefits. In the event that an Executive
becomes entitled to receive Severance Benefits, as provided in Section 3.1
herein, BOHC shall pay to the Executive and provide the Executive with the
following:

(a)An amount equal to three (3) times the Executive's highest annual Base Salary
earned (i) at any time during the three (3) complete fiscal years immediately
preceding the Effective Date of Termination, or (ii) if the Executive was not
employed during such time period, at any time thereafter; and

(b)An amount equal to three (3) times the Executive's highest annual bonusearned
under the annual incentive plan (which, for purposes of this Agreement, means
the One-Year Incentive Plan, or Key Contributor Incentive Plan, or any successor
or alternative plan or arrangement providing for an annual incentive bonus)
during the three (3) complete fiscal years prior to the Effective Date of
Termination, or, if shorter, over the Executive's entire

5

--------------------------------------------------------------------------------



period of employment. However, if the Executive's period of employment is less
than one year, the bonus shall be considered zero (0); and

(c)An amount equal to three (3) times the Executive's highest annual incentive
compensation earned under the Bank of Hawaii Corporation Profit Sharing Plan,
the Sustained Profit Growth Plan or any successor or alternative plan or
arrangement providing for a long-term incentive bonus, or any successor plans
thereto over the three (3) complete fiscal years prior to the Effective Date of
Termination, or, if shorter, over the Executive's entire period of employment.
However, if the Executive's period of employment is less than one year, the
average incentive compensation shall be considered zero (0); and

(d)An amount equal to the excess of (i) the maximum payment the Executive would
have received under the annual incentive plan if he had continued in the
employment of BOHC and the Bank through the end of the performance period
following the Effective Date of Termination, and if the Bank had met its maximum
performance goals as provided under the terms of the Plan and the maximum amount
payable to the Executive had been paid, over (ii) the actual payout under the
annual incentive plan resulting from the Executive's termination of employment;
and

(e)A payout under the long-term incentive plan, in accordance with the terms of
such plan; and

(f)A continuation of all welfare benefits at no direct cost to the Executive,
including medical insurance, long-term disability, and group term life insurance
for three (3) full years from the Effective Date of Termination or until the
Executive reaches his Normal Retirement Date, whichever occurs earlier.

        3.3   Reduction of Severance Benefits. In the event there are fewer than
thirty-six (36) whole or partial months remaining from the Executive's Effective
Date of Termination until the Executive's Normal Retirement Date, as defined
under the Retirement Plan, then the amounts provided for under Sections 3.2(a),
(b), and (c) above shall be reduced by a fraction, the numerator of which shall
be the number of whole or partial months remaining until the Executive's Normal
Retirement Date, and the denominator of which shall be thirty-six (36).

        3.4   Fringe Benefits. The Executive's participation in fringe benefits
prior to the Executive's Effective Date of Termination shall be continued, or
equivalent benefits shall be provided, at no cost to the Executive, for a period
of three (3) years from the Executive's Effective Date of Termination (or until
he or she reaches his Normal Retirement Date, whichever occurs earlier).

        3.5   Relocation Benefits. Should the Executive move his residence in
order to pursue other business opportunities within two (2) years of Executive's
Effective Date of Termination, the Executive shall be reimbursed for any moving
expenses (as defined in Section 217(b) of the Code) incurred in that relocation
(including taxes, if any, payable on the reimbursement) which are not reimbursed
by another employer. Benefits provided herein shall not exceed the assistance
and benefits customarily provided by BOHC to transferred employees prior to the
Change in Control.

        3.6   Incentive Compensation. Any deferred awards previously granted to
the Executive under BOHC's incentive compensation plans and not previously paid
to the Executive, shall immediately vest on the date of the Executive's
Effective Date of Termination and shall be paid no later than ninety (90)
calendar days following that date, and be included as compensation in the month
paid.

        3.8   Stock Options and SARs. Stock options ("options"), stock
appreciation rights ("SARs") and restricted shares, if any, granted to the
Executive by BOHC will be exercisable or payable pursuant to the terms of the
applicable plans.

6

--------------------------------------------------------------------------------




Article 4. Just Cause

        4.1   Just Cause. Nothing in this Agreement shall be construed to
prevent BOHC or the Bank from terminating an Executive's employment for Just
Cause. In such case, no Severance Benefits shall be payable to the Executive
under this Agreement.

                Just Cause shall mean the criminal conviction of the Executive
for an act of fraud, embezzlement, theft or any other act constituting a felony.

                The determination that the Executive's actions constitute Just
Cause for termination shall be made by the Board, acting in good faith.

Article 5. Form and Timing of Severance Benefits

        5.1   Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 3.2 (a), (b), (c), (d) and (e), shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Executive's Effective Date of Termination, but in no event beyond ninety (90)
calendar days from such date.

                The Severance Benefits described in Section 3.2(f) and 3.5
herein shall be provided by BOHC to the Executive immediately upon the
Executive's Effective Date of Termination and shall continue to be provided for
three (3) full calendar years from the Executive's Effective Date of Termination
or until the Executive reaches his or her Normal Retirement date, whichever
occurs earlier.

        5.2   Withholding of Taxes. BOHC shall withhold from any amounts payable
under this Agreement all Federal, state, city, or other taxes as legally shall
be required.

Article 6. Parachute Payments

        6.1   Excise Tax Cap. In the event that a Change in Control of BOHC
shall occur and a determination is made by BOHC, pursuant to Sections 280G and
4999 of the Code (and corresponding state law provisions) that a golden
parachute excise tax is due, the Executive's Severance Benefits under this Plan
shall be grossed up for the amount equal to and only equal to the amount
necessary to pay the excise tax.

        6.2   Subsequent Recalculation. In the event the Internal Revenue
Service adjusts the excise tax computation of BOHC, as provided in Section 6.1
herein, such that the Executive is liable for the payment of a greater excise
tax under Sections 280G and 4999 of the Code, or such that the Executive does
not receive the full benefit that he or she would have received, BOHC shall
reimburse the Executive for the full amount necessary to make the Executive
whole (less any amounts received by the Executive that he or she would not have
received had the computation initially been computed as subsequently adjusted),
including the value of the excise tax and all corresponding interest and
penalties due to the Internal Revenue Service.

Article 7. Other Rights and Benefits Not Affected

        7.1   Other Benefits. Neither the provisions of this Agreement nor the
Severance Benefits provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish the Executive's rights as an employee of BOHC,
whether existing now or hereafter, under any benefit, incentive, retirement,
stock option, stock bonus, stock purchase plan, or any employment agreement, or
other plan or arrangement.

        7.2   Employment Status. This Agreement does not constitute a contract
of employment or impose on the Executive or BOHC any obligation to retain the
Executive as an employee, to change the status of the Executive's employment, or
to change BOHC's policies regarding termination of employment.

7

--------------------------------------------------------------------------------




Article 8. Successors

        8.1   Successors. BOHC will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of BOHC or of any division or
subsidiary thereof to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that BOHC would be required to perform it
if no such succession had taken place. Failure of BOHC to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
BOHC in the same amount and on the same terms as they would be entitled
hereunder if terminated voluntarily following a Change in Control. Except for
the purposes of implementing the foregoing, the date on which any succession
becomes effective shall be deemed the Effective Date of Termination.

                This Agreement shall inure to the benefit of and be enforceable
by the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If an Executive should
die while any amount would still be payable hereunder had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to the Executive's devisee,
legatee, or other designee, or if there is no such designee, to the Executive's
estate.

        8.2   Beneficiaries. The beneficiary of the Executive under the Bank of
Hawaii Corporation Money Purchase Plan shall be the beneficiary of the
Executive's benefits under this Agreement, unless a beneficiary is otherwise
designated by the Executive in the form of a signed writing acceptable to the
Committee. An Executive may make or change such designation at any time.

Article 9. Administration

        9.1   Administration. This Agreement shall be administered by the Human
Resources and Compensation Committee of the Board of Directors. The Committee is
authorized to interpret this Agreement, to prescribe and rescind rules and
regulations, to provide conditions and assurances deemed necessary and
advisable, to protect the interests of BOHC, and to make all other
determinations necessary or advisable for the Agreement's administration.

                In fulfilling its administrative duties hereunder, the Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.

        9.2   Indemnification and Exculpation. The members of the Board, its
agents and officers, directors, and employees of BOHC and its affiliates shall
be indemnified and held harmless by BOHC against and from any and all loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
them in connection with or resulting from any claim, action, suit, or proceeding
to which they may be a party or in which they may be involved by reason of any
action taken or failure to act under this Agreement and against and from any and
all amounts paid by them in settlement (with BOHC's written approval) or paid by
them in satisfaction of a judgment in any such action, suit, or proceeding. The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person's gross negligence or willful
misconduct.

Article 10. Legal Fees

        10.1 Legal Fees and Expenses. BOHC shall pay all reasonable legal fees,
costs of litigation, and other expenses incurred in good faith by the Executive
as a result of BOHC's refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of BOHC's
contesting the validity, enforceability, or interpretation of the Agreement.
Provided, however, that such payments shall not exceed the amount permitted by
law and BOHC's Restated Articles of Incorporation.

8

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, BOHC has caused this Agreement to be
executed by a resolution of the Board of Directors, as of the day and year first
above written.

 
   
   
    Bank of Hawaii Corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Chairman & CEO
 
 
By:
 
         

--------------------------------------------------------------------------------

(Executive)
ATTEST:
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

9

--------------------------------------------------------------------------------





QuickLinks


Key Executive Change-in-Control Severance Agreement
Contents
Bank of Hawaii Corporation Key Executive Change-in-Control Severance Agreement
